Citation Nr: 0218364	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-07 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989, and from February to March 1991.

This matter is before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO in Denver, Colorado, currently 
has jurisdiction over the veteran's claims folder.

The Board notes that the veteran had also filed a Notice 
of Disagreement regarding the denial of service connection 
for chronic strain of the left scapula with residuals of 
pain in the upper back, and for status-post C-section with 
numbness to skin around the scar.  However, service 
connection was granted for both of these conditions by a 
July 2001 rating decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal 
before the Board.  See generally Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the equitable disposition of the instant case has been 
completed.

2.  The only competent medical evidence of record 
regarding the etiology of the veteran's lumbar strain and 
sinusitis tends to show that both of these conditions are 
causally related to incidents of active service.





CONCLUSIONS OF LAW

1.  Service connection is warranted for lumbar strain.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Service connection is warranted for sinusitis.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002); 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not specifically refer to 
the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate her 
claims by various documents, including the September 2000 
rating decision and the July 2001 Statement of the Case 
(SOC).  In addition, the RO sent correspondence to the 
veteran in January 2001 which essentially indicated what 
information and evidence she was responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, the RO accorded the 
veteran an examination in relation to this claim, and it 
does not appear that any additional medical examination or 
opinion is required.  Further, it does not appear that the 
veteran has identified any pertinent evidence that is not 
of record.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant 
case.  The Board also finds that, in the circumstances of 
this case, where the benefits sought have been granted, 
any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991). 

Background.  The veteran contends that she incurred 
chronic lumbar strain and sinusitis while working in a 
warehouse while on active duty.  She maintains that her 
duties required her to do a lot of heavy lifting and 
climbing warehouse shelving, which caused her to develop 
low back pain.  In addition, she maintains that these 
warehouses were very dusty, which caused her to develop 
sinus problems.  Further, she emphasized the fact that she 
did not undergo a discharge examination.

The veteran's DD Forms 214 reflect that her primary 
military specialty was that of a medical material 
specialist.  Her service medical records also reflect that 
her duties included receiving supplies in warehouse, 
pulling issues, lifting and sorting supplies on ladders, 
delivery, and driving vehicle to pick-up supplies.

The veteran's service medical records do not show a 
diagnosis of lumbar strain or sinusitis.  Enlistment 
examinations conducted in October 1984 and February 1991 
both evaluated her spine and sinuses as normal.  The 
veteran indicated at the time of these examinations that 
she had not experienced recurrent back pain nor sinusitis.  
However, it appears that in February 1991 she initially 
indicated that she had experience sinusitis, then changed 
it to indicate that she had not.  No discharge examination 
appears to be on file for either period of active duty.

The veteran's service medical records also reflect that in 
June 1987 she complained of having a "knot" in her back, 
which she thought was a pulled muscle, and that she had 
experienced this problem since April.  It was also painful 
over the left scapula area.  Examination showed no 
scoliosis, but there was mild tenderness over the mid-
dorsal spine.  Assessment was muscle spasm.  She received 
follow-up treatment in July 1987 and February 1988, 
primarily regarding her left shoulder.

With respect to the sinusitis claim, the Board notes that 
the veteran was treated in February 1986 for complaints, 
in part, of runny nose.  She was subsequently treated in 
December 1986 for complaints of dizziness, nausea, felling 
weak and tired, and sore throat.  In March 1991, she was 
treated for sinus headaches.

Also on file are post-service medical records which cover 
a period from 1992 to 1998, and show, among other things, 
treatment for sinus congestion and low back pain on 
various occasions.  However, these records contain no 
competent medical opinion relating these complaints to the 
veteran's active service.

In December 2000, the veteran's spouse submitted a lay 
statement in support of her claim.  He asserted that the 
veteran started having problems with her back and scapula 
while in the military, that her job was working in a 
medical warehouse which required a lot of lifting heavy 
boxes and climbing shelves, which he believed aggravated 
her back.  Additionally, he asserted that her sinus 
condition was aggravated while working in dusty warehouses 
while on active duty.  He stated that the doctors would 
just give her Motrin for her back and scapula conditions, 
and sinus medications for her sinuses, and that she self-
medicated.  

The veteran underwent a VA arranged medical examination in 
May 2001.  At this examination, it was noted that the 
veteran served from 1985 to 1989; that she worked in a 
warehouse as a materials manager during which she 
sustained a strain to the left scapula and strain to the 
lower back during the same job duties; and that she also 
developed sinus problems during her work duties in the 
warehouse.  Moreover, her current low back and sinus 
symptoms were also summarized.  The examiner noted that 
medical records were reviewed and substantiated the above 
claims.  Following examination of the veteran, the 
examiner diagnosed, in part, lumbar strain, as well as 
sinusitis with no sequelae.  In addition, the examiner 
opined that the left scapula strain and the lumbar strain 
were most likely due to the veteran's work duties while in 
the warehouse during service.  Further, the examiner 
opined that the veteran's sinusitis was most likely due to 
her work duties in the warehouse as well.

In the July 2001 SOC, the RO stated that the examiner did 
not indicate that he had reviewed the veteran's claims 
file, and that his opinion regarding the etiology of the 
veteran's lumbar strain was found to be based on the 
veteran's self-reported history.  The RO stated that the 
service medical records were completely negative for any 
complaints of low back pain; that the service medical 
records showed treatment for the upper spine/left shoulder 
only.  Since there was no evidence of a back condition 
during service, service connection was denied.  Regarding 
the sinusitis claim, the RO denied the claim finding that 
the service medical records showed no treatment for the 
condition in service, and the current examination showed 
no current condition.


Legal Criteria.  Service connection may be established for 
a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and 
indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 
Fed. Reg. at 45,626-45,627, 45,631 (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999) ("In order to prevail 
on the issue of service connection . . . there must be 
medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."); Pond v. West, 12 Vet. App. 341, 346 
(1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.").


Analysis.  In the instant case, the Board finds that the 
evidence tends to support a grant of service connection 
for both lumbar strain and sinusitis.
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her contentions cannot constitute competent 
medical evidence.  She is competent, as a lay person, to 
describe her symptomatology, but she is not qualified to 
render a competent medical diagnosis, nor proffer a 
competent medical opinion as to the etiology thereof.

As detailed above, the veteran's service medical records 
do not diagnose chronic lumbar strain or sinusitis during 
service.  However, the records do support her contentions 
that her primary occupational specialty during service 
involved a great deal of lifting while working in a 
warehouse.  In addition, she was treated for complaints of 
pain in the left scapula area and mid-dorsal spine which 
was attributed to this frequent lifting, etc., and for 
which she now contends she also developed low back pain.  
These records also show treatment for a runny nose and 
sinus headaches.  Moreover, the statement from the 
veteran's spouse supports her contentions that she 
developed low back pain and sinusitis from working in 
warehouses while on active duty.  No evidence is on file 
which explicitly refutes the veteran's contentions 
regarding her purported in-service low back pain and sinus 
problems.

The Board also notes that the only competent medical 
evidence on file to address the etiology of the veteran's 
lumbar strain and sinusitis is that of the May 2001 VA 
arranged medical examination.  As detailed above, the 
examiner essentially opined that both conditions were 
related to the veteran's active service.  While the RO 
found in the July 2001 SOC that the examiner did not 
explicitly state that he had reviewed the claims file, the 
examiner did state medical records were reviewed which 
substantiated the veteran's claims.  Granted, the examiner 
did not identify which specific medical records he was 
referring to, including what specific entries 
substantiated the veteran's contentions regarding her 
purported in-service low back and sinus problems.  
Nevertheless, no competent medical evidence is on file 
which refutes the examiner's opinion.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court 
noted that in light of the benefit of the doubt provisions 
of 38 U.S.C.A. § 5107(b), an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious 
etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement 
need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance 
of the evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  
See also 38 C.F.R. § 3.102.

In summary, the veteran has contended that she developed 
lumbar strain and sinusitis due to her warehouse duties 
while on active duty, and there is medical evidence on 
file which relates her current conditions to her account 
of these in-service problems.  Resolving all benefit of 
the doubt in favor of the veteran, the Board concludes 
that she is entitled to a grant of service connection for 
both lumbar strain and sinusitis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.












ORDER

Entitlement to service connection for lumbar strain is 
granted.

Entitlement to service connection for sinusitis is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

